Citation Nr: 1819968	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a prostate condition.

2.   Entitlement to service connection for a prostate disorder (claimed as prostatitis and enlarged prostate).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1977 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Central Office (CO) hearing in June 2017.  A transcript of the hearing is of record.

Since the last issuance of the statement of the case (SOC) in May 2014 additional records have been associated with the claims file.  At his Board hearing, the Veteran requested that VA associate all of his treatment records from VAMC Miami with his claims file.  Although waiver has not been obtained, the Board is remanding the Veteran's claim and therefore waiver is not necessary.  To the extent they are considered in determining whether new and material evidence has been received, the Board notes that given the favorable outcome, there is no prejudice to the Veteran in considering these records for this purpose in the first instance.

The Veteran's claim was previously characterized as entitlement to service connection for prostatitis.  However, a review of the records reveals that he has several prostate diagnoses and thus, the Board has expanded the Veteran's claim to include all prostate disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In an unappealed February 1983 rating decision, the RO initially denied service connection for prostatitis (prostate disorder). 

2.   The evidence received since February 1983 is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The February 1983 rating decision most recently denying service connection for a prostate disorder is final.  38 U.S.C. § 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.   New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a prostate disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claim for service connection for prostatitis was originally denied by a February 1983 rating decision.  The decision denied service connection because "the SMR's are negative regarding prostatitis."  The Veteran did not perfect an appeal within the requirement timeframe, therefore that decision is final.  Subsequently, the Veteran sought to reopen his claim in June 2010.  In May 2011, the RO declined to reopen the Veteran's claim and this appeal ensued. 

Evidence added to the record since February 1983 includes various treatment records, VA examinations, lay statements, and a transcript from the Veteran's Board hearing. 

VA treatment records associated with the file show that the Veteran has multiple prostate disorder diagnoses, including prostatitis and benign prostatic hyperplasia (BPH).  In addition, the Veteran in now service-connected for epididymitis and has submitted medical literature suggesting a relationship between prostatitis and epididymitis.  This information is new as it was not previously submitted and it is material as it relates to an unestablished fact and would trigger VA's duty to assist.  As a result, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for a prostate disorder.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a prostate disorder is reopened.


REMAND

The Veteran was afforded a VA examination in November 2010.  The examiner was requested to provide an opinion on whether "prostatitis is due to or a result of being hospitalized in 1978 for epididymitis while in service."  The opinion provided is inadequate as (1) the examiner noted that the Veteran does have a diagnosis of BPH but did not address whether it is directly related to service; and (2) the examiner did not address whether any diagnosed prostate disorder was caused or aggravated by (secondary to) the Veteran's service-connected epididymitis.  As such, a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an appropriate VA examination to assess the severity and nature of any prostate disorders.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for any and all current prostate disorders found.  The examiner should also specifically indicate whether the Veteran currently has a diagnosis of prostatitis. 

Then for each diagnosed prostate disorder, to include BPH, the examiner should render an opinion as to 

(1)   Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the condition is directly related to the Veteran's military service, to include his in-service hospitalization for epididymitis;

(2)   Whether it is at least as likely as not that the disorder was caused by the Veteran's service-connected epididymitis;

(3)   Whether it is at least as likely as not that the disorder was aggravated by the Veteran's service-connected epididymitis.

The examiner is asked to comment on the medical literature provided by the Veteran entitled "Prostatitis and Related Conditions, Orchitic, and Epididymitis" which suggests a relationship between the two conditions.

A clear rationale for each opinion rendered must be provided.

2.   The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

3.   Readjudicate the claim.  If benefit sought on appeal remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


